TYSON, J. —
The action of the court in refusing to continue the case was proper.
There was no error in sustaining the objection to the question propounded by defendant to his witness Jim Hazle. It clearly called for illegal testimony.
It is sufficient to say of charges 2 and 3 refused to defendant, that they were vicious in asserting, on the facts postulated, his right to carry the pistol concealed. — § 4420 of the Code; Baker v. State, 126 Ala. 83.
There was, of course, no error in refusing the affirmative charge requested by defendant.
Affirmed.